DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23) in the reply filed on 12/22/2021 is acknowledged.
Currently, claims 1-23 are pending and examined. 
Claims 24-30 have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “cargo platform, 160” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Applicant is advised to take “may comprise…may be…may further…may swing”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Re claim 1, lines 3, 11; a citation “which” is confusing and indefinite because it is not clear that if “which” referring to which structure? Claims 2-11 depending upon the rejected claim 1 are also rejected. Claim 6, line 4; having the same issues as mentioned is also rejected. Claim 12, lines 12, 15 having the same issues; therefore, claims 12-23 are rejected. Claims 19 and 21 having the same issues as mentioned are also rejected. 
Re claim 1, lines 9, 13; a citation “each cam” is confusing and definite because it is not clear that if “each cam” is the same “each cam” already cited in line 7? Clarification is required. Claims 4, 5,                                               6, having the same issues as mentioned are also rejected. 
Re claim 1, line 13; a citation “the associated door” does not have a proper antecedent basis. Correction is required. 
Re claims 4-5, line 1; a citation “its” is confusing and indefinite because it is not clear that if “its” referring to which structure? Clarification is required.
Re claim 6, line 4; a citation “the length” does not have a proper antecedent basis. Correction is required. 
 Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: no prior art discloses combination structures for a container system, which including wherein pivotal displacement of each cam pulls the associated door of the at least one door toward the frame, via the follower of the four-bar linkage coupled to that door, compressing the weather seal against the frame (claim 1); and wherein the retention assembly is configured to displace the securement members from an open position to a retaining position in which the terminal flange of each latch pin is captured by a portion of a respective securement member (claim 12).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale